Citation Nr: 1736867	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating greater than 40 percent for bilateral hearing loss

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2015, the Board remanded the issues presently on appeal for further development.  They have since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, audiometric findings have shown that Veteran had no more than Level VII hearing acuity in either ear, with no exceptional pattern of hearing loss at any time.


2. The Veteran is not rendered incapable of securing and maintaining substantially gainful employment as a consequence of service-connected disability.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The record reflects that adequate notice has been provided in this case; the Veteran has been apprised of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  There has been no allegation of notice error in this case.

Regarding the duty to assist in this case, the Veteran has been afforded several VA examinations in connection with his claim for an increased rating for hearing loss.  The record reflects that necessary audiometric and speech recognition testing has been conducted, all relevant questions have been answered, and the VA examiners have relied upon an accurate history and complaints of disability obtained from the Veteran.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of a veteran's hearing loss.  In this case, taken together, the VA examiners adequately addressed the effect of the Veteran's hearing loss on occupational and daily activities.  Stefl v. Nicholson, 21 Vet. App. 120, 123-23 (2007).  

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to a disability rating greater than 40 percent for bilateral hearing loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that a disability rating in excess of 40 percent is warranted for the service-connected bilateral hearing loss.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that rating in excess of 40 percent for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists primarily of the various VA audiometric examinations of record, and private treatment records from Columbus Speech and Hearing Center.

A VA audiological examination conducted in April 2005 reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
65
60
LEFT
25
55
65
65
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 100 in the left ear.

Based on the results of these tests, a Roman numeral II is designated for the right ear, and a Roman numeral II is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral IV is designated for the left ear, while a roman numeral III is designated for the right ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence supports a 10 percent rating.

A second VA audiometric evaluation, conducted in June 2008, reflected pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
75
85
LEFT
70
65
80
80
95

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 64 in the left ear.

Based on the results of these tests, a Roman numeral VII is designated for the right ear, and a Roman numeral VII is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral VII is designated for both ears.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence supports a 40 percent rating.

A December 2009 VA audiological examination yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
80
LEFT
55
65
75
70
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 in the left ear.

Based on the results of these tests, a Roman numeral VI is designated for the right ear, and a Roman numeral VI is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral V is designated for the right ear, and a roman numeral VI is designated for the left.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence supports a 30 percent rating.

A December 2010 examination yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
75
80
LEFT
45
55
70
70
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 in the left ear.

Based on the results of these tests, a Roman numeral IV is designated for the right ear, and a Roman numeral VI is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral V is designated for the right ear, and a roman numeral VI is designated for the left.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence supports a 20 percent rating.

The Veteran has submitted private audiology reports dated in October 2010, June 2011, and July 2012.  However, a review of these reports does not show whether a Maryland CNC controlled speech discrimination test was performed in connection with these examinations.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Based on the Veteran's contentions of worsening symptoms, and pursuant to a Board remand, a final audiological examination was performed in May 2017.

On that date, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
75
75
LEFT
45
55
75
75
80

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 68 in the left ear.

Based on the results of these tests, a Roman numeral VII is designated for the right ear, and a Roman numeral VI is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral V is designated for the right ear, and a roman numeral VI is designated for the left.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence supports a 20 percent rating.

The Board notes that the provisions of 38 C.F.R. § 4.86(b) are not applicable as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  

In sum, the application of the rating schedule to the audiometric findings does not establish that an increased disability rating in excess of 40 percent for bilateral hearing loss is warranted at any time during the rating period on appeal.  The weight of the competent and probative lay and medical evidence of record is against an increased disability rating in excess of 40 percent for bilateral hearing loss for the entire rating period on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is currently service-connected for bilateral sensorineural hearing loss, rated as 10 percent disabling from December 30, 2004 to November 27, 2007, and as 40 percent disabling as of November 28, 2007, and tinnitus, rated as 10 percent disabling as of December 30, 2004, resulting in a current combined rating of 50 percent.  The threshold criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation pursuant to 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), referral to the Director of Compensation Service for extra-schedular consideration requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2016).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran claims that he is unemployable as a result of his service-connected hearing loss and tinnitus.  He has also contended that musculoskeletal symptoms, in conjunction with his hearing loss, render him unable to secure and maintain gainful employment, but as discussed above, these contentions cannot be considered in the instant analysis as he is not service-connected for any disabilities outside of his hearing loss and tinnitus.  

The record shows that the Veteran has reported last working in 1991 as a light truck driver, and that he graduated high school but did not attend college. 

The medical evidence regarding the Veteran's employability consists of VA treatment records and examination reports.  These pieces of medical evidence show that the Veteran has been treated for hearing loss.

The examination reports of record show that while the Veteran experiences a degree of functional limitation related to his service-connected disabilities, they do not render him unemployable.  The April 2005 VA examiner noted that while the Veteran experienced "functional impairment resulting from" his hearing loss and tinnitus, "[t]he condition[s] did not result in any time lost from work."  

The June 2008 VA examiner stated that despite diagnosed hearing loss, the condition, "[i]f treated...will not cause a change in the hearing threshold level."  The December 2009 VA examiner reported that the effect of the claimant's disabilities on his usual occupation was no more than moderate, adding the effect on his daily activity would also be expected to be only moderate.

The record also reflects private records from the Columbus Speech & Hearing Center.  These records contain several audiological evaluations, and treatment notes indicating the degree of hearing loss detected on testing was consistent with difficulty in conversation, and often additional symptoms including social withdrawal and reduced job performance.  Critically, these symptoms have not been explicitly ascribed to the Veteran, but rather listed as potential symptoms that studies have suggested might afflict an individual with a degree of hearing loss similar to the Veteran's.  

Finally, the VA examiner with whom the veteran met in January 2017 explained that the Veteran's hearing loss, while negatively affecting everyday communication, "should not be a barrier to a wide range of employment settings," adding specifically that "[t]he Veteran's hearing loss does not preclude securing or maintaining gainful sedentary or physical employment," and "would not affect his activities of daily living."  

In sum, the VA examiners with whom the Veteran has met are unanimous that his service-connected disabilities would not preclude securing or maintaining gainful employment.  No treating or examining provider has explicitly opined otherwise, and the Board notes that the aforementioned private treatment records do not speak to any specific vocational limitations conferred on the Veteran by his hearing loss and tinnitus.  While the Veteran's hearing loss may impact his ability to drive a truck, it does not preclude other employment in keeping with his education level and work experience.  As noted above, the applicable standard in this case is not whether the Veteran alleges or demonstrates difficulty in obtaining employment in any particular field, but rather whether his service-connected conditions preclude all reasonably available sources of employment under the circumstances.  See Ferraro, 1 Vet. App. 326, at 331-332.  Here, the record simply does not suggest this degree of limitation.  The Board notes again that although the Veteran has alleged musculoskeletal limitations which, in conjunction with his hearing loss and tinnitus, render him unable to work, he is not service-connected for any musculoskeletal disabilities, and as such, the Board is unable to consider the vocational impact of any symptoms which may relate to such disabilities. 

The Board does not doubt that the Veteran's hearing loss and tinnitus cause him significant discomfort in his daily life, and have an effect on his employability, as evidenced by his 50 percent combined rating.  However, the Board finds that the weight of the evidence does not support his contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment, warranting referral for extraschedular consideration.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.

Accordingly, a basis for the grant of TDIU on an extraschedular basis has not been presented at any point during the appeal period and referral to the director is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


